Citation Nr: 0831327	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-02 210	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1948 to November 
1951.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2006 rating action that denied service 
connection for hearing loss and tinnitus.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hearing loss was not shown present in service, and is not 
currently objectively demonstrated.  

3.  Tinnitus was not shown present in service, and is not 
currently objectively demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007)) essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

A September 2005 pre-rating RO letter informed the veteran 
and his representative of the VA's responsibilities to notify 
and assist him in his claims, and what was needed to 
establish entitlement to service connection (evidence showing 
an injury or disease that began in or was made worse by his 
military service, or that there was an event in service that 
caused an injury or disease).  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the 2005 RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that the 2005 RO letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the 
September 2005 document meeting the VCAA's notice 
requirements was furnished to the veteran before the January 
2006 rating action on appeal. 

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the veteran was furnished notice of the latter requirements 
in an April 2006 RO letter.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include service medical records and post-service VA and 
private medical records through 2006.  Significantly, the 
veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946 and an organic disease of the nervous system 
becomes manifest to a degree of 10% within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

The veteran contends that he suffers from hearing loss and 
tinnitus that are related to his military service.

The service medical records are completely negative for 
complaints, findings, or diagnoses of any hearing loss or 
tinnitus.  The veteran's hearing was 15/15 bilaterally for 
the whispered voice on the November 1948 entrance 
examination, and hearing was 15/15 bilaterally for both the 
spoken and whispered voice on the November 1951 separation 
examination.  

Neither has hearing loss or tinnitus been objectively 
demonstrated in the post-service years.  Numerous post-
service VA and private hospital, examination, and medical 
history reports from 1952 to 2006 are negative for findings 
or diagnoses of any hearing loss or tinnitus.  A report of VA 
hospitalization from January to June 1952 indicates that an 
ear, nose, and throat medical consultation was negative. 
February 2000 and April 2001 private medical records indicate 
that the veteran specifically denied a history of decreased 
hearing.    

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, there is no 
competent evidence that shows the existence of hearing loss 
or tinnitus for which service connection is sought (and 
hence, no evidence of a nexus between any such disability and 
service), there can be no valid claim for service connection.  
See Gilpin v. West,  155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent 
medical evidence of record does not show the current 
existence of hearing loss or tinnitus, the Board finds that 
service connection therefor is not warranted. 

In addition to the medical evidence, the Board has considered 
the veteran's assertions; however, such do not provide any 
basis for allowance of the claims.  While the veteran may 
believe that he currently has hearing loss and tinnitus that 
are related to his military service, there is no credible 
evidentiary support for such contentions.  The Board 
emphasizes that the appellant is competent to offer evidence 
as to facts within his personal knowledge, such as his own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layman without the appropriate medical training 
or expertise, the appellant simply is not competent to render 
an opinion on such medical matters.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, his 
assertions in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for hearing loss and tinnitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


